ACCEPTED
                                                                                        03-15-00368-CV
                                                                                                6448452
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   8/11/2015 3:11:38 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK


                            NO. 03-15-00368-CV
                                                                  FILED IN
                     IN THE COURT OF APPEALS    3rd COURT OF APPEALS
             FOR THE THIRD SUPREME JUDICIAL DISTRICTAUSTIN, TEXAS
                             AT AUSTIN          8/11/2015 3:11:38 PM
                                                              JEFFREY D. KYLE
                                                                   Clerk

                            LAURA PRESSLEY,

                                           APPELLANT

                                     vs.
                       GREGORIO "GREG" CASAR,

                                           APPELLEE



     MOTION TO EXTEND TIME FOR FILING APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Now comes Laura Pressley, Appellant and pursuant to Tex.R.App.P.

10.5, moves this court to grant an extension of time to file Appellant's Brief,

and respectfully states:


      1.    The due date for Laura Pressley, Appellant's Brief is currently

August 18, 2015. The last Clerk's Record and the Reporter's Record was

filed on August 7, 2015. The trial court has indicated it will file an order on

Appellant's request for additional Findings of Fact and Conclusions of Law

in the future. Therefore the last filing of the Record has not been set as of
 yet or at a minimum as of this date was August 7, 2015. Tex. R App. P.

 38.6(a).

          2.       Laura Pressley seeks an extension of time to file Appellant's

 brief for 20 days from the current stated due date of August 18, 2015 or

until September 8, 2014. The extension is needed because the record in

this case is voluminous and rather disorganized making preparing the brief

and appendix very time consuming, Appellant's attorney will be out of the

office from August 22 until September 1, 2015 on a combination

family/business trip and will be unable to work on the brief during that time,

and       Appellant's            attorney   has     depositions   and   other   professional

commitments that will prevent him from working on the brief exclusively

between the date hereto and August 18, 2015. As a result of the series of

judgments and other post judgment activities of the trial court , the length

and status of the record and the series of supplements and Appellant's

attorney's schedule , the brief cannot be properly and efficiently prepared

and filed before September 8, 2015.

         3.       Therefore, this Motion is in the interest of justice and orderly

presentation of the issues that need to be resolved in this appeal and not

for by reason of any procrastination or for delay.




PRESSLEY MOTION TO EXTEND TIME                    Page 2
          4.       Counsel for Laura Pressley has conferred with counsel for

 Casar and Casar does not oppose this Motion to Extend Time to

 September 8, 2015.

          5.       Appellant attempted to file a previous Motion but was told it was

 premature and it was not accepted for filing. Consequently this is the first

extension of time Laura Pressley has presented to this honorable Court for

the filing of the Appellant's Brief.


                                        PRAYER

          For these reasons, Laura Pressley requests that this court enter an

order extending the time for filing Appellant's Brief until September 8, 2015

         Laura Pressley also requests any other relief to which she may be

entitled.

                                          Respectfully Submitted,




                                          Mark Co en
                                          SBN : 04508400
                                          805 West 1oth Street, Suite 100
                                          Austin, Texas 78701
                                          (512) 474-4424 Telephone
                                          (512) 472-5444 Facsimile
                                          mark@cohenlegalservices.com

                                         ATTORNEY FOR APPELLANT


PRESSLEY MOTION TO EXTEND TIME           Page 3
                                 CERTIFICATE OF CONFERENCE
       Please be advised that the undersigned has conferred with opposing
 counsel on August 11 , 2015 regarding this Motion, and the Counsel for
 Gregorio "Gregll Casar are unopposed to the Court extending the due date
 for Appellant's brief until September 8, ~

                                           -M-a-~-C-o~he-~
                                                         -7---~
                                                              ------------




PRESSLEY MOTION TO EXTEND TIME            Page 4
                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and
 foregoing has been served by efile and/or facsimile to the following persons
 on this 11 th day of August, 2015.

Kurt Kuhn
State Bar No. 24002433
KUHN HOBBS PLLC
3307 Northland Drive,# 310
Austin, Texas 78731
(512) 476-6000 Telephone
(512) 476-6002 Facsimile
Kurt@KuhnHobbs.com

Charles 'Chuck' Herring Jr.
State Bar No. 095341 00
Herring & Irwin, L.L.P.
1411 West Avenue, Ste 100
Austin , TX 78701
(512) 320-0665 Telephone
(512) 519-7580 Facsimile
cherring@herring-irwin .com

ATTORNEYS FOR APPELLEE
GREGORIO "GREG" CASAR

David A. Rogers
State Bar No. 24014089
1201 Spyglass Drive, Suite #1 00
Austin, Texas 78746
(512) 923-1836 Telephone
(512) 201-4082 Facsimile
Firm@DARogerslaw.com

To be appearing prose later


                                         M~~------
PRESSLEY MOTION TO EXTEND TIME           PageS